Citation Nr: 1717517	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran submitted a letter of disagreement in November 2015 regarding claims that are not part of this appeal or currently on appeal.  The Board does not have jurisdiction over them; the AOJ should take appropriate action.

The Veteran served an initial period of active duty for training (ACDUTRA) pursuant to his enlistment in the United States Army Reserves from August 1993 to December 1993, with honorable reserve service thereafter until July 2002.  The Veteran has been awarded service connection for tinnitus in conjunction with this period of service, thereby establishing his "veteran" status.  In July 2002, he reenlisted in the Army Reserves for an eight year term of service, and his service was terminated prematurely in November 2006.  Personnel records characterize his discharge as under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In November 2009, the Veteran testified at a hearing conducted before a Veterans Law Judge, who is no longer employed by the Board.  A copy of the hearing transcript is of record.  The Veteran was offered an opportunity to participate in a new Board hearing to be conducted by a Veterans Law Judge who would decide his appeal.  He declined the offer in March 2012.  The appeal was subsequently reassigned to the undersigned Veterans Law Judge for adjudication.  To date, the Veteran has not requested another hearing.  

This case has a long procedural history.  The Veteran's appeals of his claims for service connection for a low back disability and for headaches were remanded by the Board for additional development in February 2010, May 2012, and June 2015.  
When the claims returned before the Board in April 2016, the Board remanded the service connection claim for headaches for an addendum medical nexus opinion, and denied service connection for a low back disability, as to the in-service element of service connection, based, in part, on a VA examiner's finding of no evidence of chronicity of the Veteran's back pain.

In June 2016, the Veteran appealed the Board's denial of the low back disability claim to the United States Court of Appeals for Veterans Claims.  A February 2017 Joint Motion For Partial Remand (JMPR) requested the Court vacate the Board's denial of the low back disability claim.  The Court issued an Order granting the JMPR in February 2017.  

The low back disability and headache claims are now returned before the Board. 

For the following reasons, the service connection claims for a low back disability and headaches are REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

1.	Low Back Disability

Upon review of the record, the Board, unfortunately, finds that remand is warranted for outstanding medical records and a new medical opinion. 

Outstanding Medical Records 

As addressed in the JMPR, the Veteran's back-related treatment records from private physician, M. D. West, D.C., who provided a back-related medical statement for the Veteran in June 2011, are outstanding.  While the May 2013 Report of General Information indicates that the Veteran was contacted by VA and told that he would be sent a VA Form 21-4142 (an authorization) for the release of the back-related treatment records from M. D. West, D.C., it is not clear from the record whether the Veteran was ever provided with the form.  Additionally, there are no back-related treatment records from M. D. West, D.C., in the claims file.  Therefore, and in accordance with the Court's order, the low back disability claim is remanded so that the Veteran's back-related treatment records from M. D. West, D. C., and any other additional evidence and arguments related to the Veteran's low back disability claim, are obtained.  In particular, VA should send the Veteran a VA Form 21-4142 for the release of the Veteran's back-related treatment records from M. D. West, D. C.  VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Inadequate Medical Opinion

A VA medical examiner provided an examination and report, and an addendum medical opinion, for the Veteran's low back disability claim in June 2014 and October 2015, respectively.  These opinions are inadequate under VA regulations because in rendering her opinion, the examiner did not consider relevant back-related treatment records from M. D. West, D. C., as these records were not in the claims file at the time of her review.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (A VA medical opinion is adequate if it is thorough and contemporaneous, considers the veteran's prior medical examinations and treatment, and describes the disability in sufficient detail so that the Board's evaluation is fully informed.).  A remand is therefore necessary to obtain a new medical opinion that is based on a complete record.

2.	Headaches

Inadequate VA Medical Opinion

The Board finds remand is warranted for a new medical opinion from a new VA examiner, where the June 2016 medical addendum is also inadequate.

Historically, the Veteran was examined in June 2014 for his headaches claim by the same VA examiner who examined him for his low back disability claim.  That VA examiner was asked to provide an addendum medical opinion for the headaches claim, which was accomplished in October 2015.  In its April 2016 remand order, the Board remanded the headaches claim for a second addendum medical opinion, after finding the June 2014 and October 2015 medical opinions inadequate.  The Board found the VA examiner's conclusion - it is less likely as not that the Veteran's preexisting headache disorder was aggravated during service - was impermissibly, solely based upon the Veteran's self-reported medical history section in the Veteran's April 1993 entrance exam.  See also 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b)(2016) (A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment).  

Upon return of the claim to the Board, the requested additional addendum medical opinion, which was accomplished in June 2016, is inadequate because 1) the examiner did not provide reasoned medical explanations to connect her conclusions with supporting data, and 2) the examiner's conclusions are a reiteration of her previous two opinions, which the Board already deemed inadequate. 

First, the June 2016 VA addendum medical opinion is inadequate because the examiner did not provide reasoned medical explanations to connect her conclusions with supporting data.  The examiner concluded that the Veteran's current headache disability "clearly and unmistakably preexisted the Veteran's entry to ACDUTRA in August 1993."  She reported that her supporting data for this conclusion was, in part, that the Veteran was inconsistent in his reporting of his headache diagnosis and onset dates.  However, the examiner did not provide any explanation as to how inconsistencies in the Veteran's account of his headache diagnosis and onset dates would, in any way, support a conclusion that the headaches "clearly and unmistakably preexisted the Veteran's entry to ACDUTRA in August 1993," especially here, where the Veteran reported that his headache diagnosis and onset dates occurred after he entered service in 1993.  While it is true that a medical opinion need not "explicitly lay out the examiner's journey from the facts to a conclusion," the reasoning of the examiner must still be discernable.  Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012).  

In addition, for the rationale of all of her conclusions, the examiner directs the Board to refer to the rationale reported in her previous two decisions, which is improper because the Board had expressly found the prior two decisions to be inadequate, as they were decided in contravention of VA laws and regulations.  See Board's April 2016 remand decision; see also 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  A medical opinion cannot be found to be adequate if it wholly adopts and reiterates the inadequate rationale of previous decisions.  See See Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (holding that the Board errs when it relies on an inadequate medical examination report or opinion).  Notably, here, the examiner also commented in the report:  "There is no basis for change in Prior Opinions."  Based on the above, a remand is necessary and a new medical opinion from a new examiner should be obtained.  When a claim is remanded to provide the claimant with a VA medical examination or opinion, the Secretary must ensure that the examination or opinion provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain his treatment records from M. D. West, D. C.  In particular, VA should send the Veteran a VA Form 21-4142 for the release of the Veteran's back-related treatment records from M. D. West, D. C.

2. Obtain all pertinent VA records not already associated with the claims file since June 2015.

3. After all of the above development has been completed to the extent possible, provide the claims file to a new VA examiner, and obtain from that examiner a medical opinion.  If the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

With respect to the LOW BACK DISABILITY CLAIM, the examiner is specifically instructed to provide the following information:  

(a) Is it at least as likely as not (50 percent or more probability) that the Veteran's current low back disability (lumbosacral strain) is related to his periods of ACDUTRA or INACDUTRA, or if it preexisted any such period, was it permanently aggravated therein?

The examiner must consider and comment on the clinical significance of the Veteran's July 1999 low back treatment while on INACDUTRA.

With respect to the HEADACHES CLAIM, first, the examiner is to be advised that as per VA laws and regulations, a report by the Veteran of headaches at time of service entrance, without more, does not establish that the condition was preexisting; such is only a FACTOR to be considered among any other factors.  (Please specifically inform the examiner that previous VA examination reports were deemed inadequate because the examiner had improperly assumed that the Veteran's headaches preexisted his service solely because headaches were noted in the medical history section of the Veteran's service entrance exam, and for no other reason.).

Next, the examiner is requested to provide the following information:

(a) Did any current headache disability clearly and unmistakably preexist the Veteran's entry to ACDUTRA in August 1993?

(i) If so, is there clear and unmistakable evidence that such preexisting disability did not undergo an increase in the underlying pathology, i.e., was not aggravated, during service?

If there was an increase in severity of such disability during service, was that increase clearly and unmistakably due to the natural progress of the disease?

(ii) If not, is it at least as likely as not (50 percent or greater probability) that any current headache disability is of service (ACDUTRA from August to December 1993) onset or otherwise related to his period of military service?  

In offering any opinion, the examiner must consider the full record, to include the lay statements (including the Veteran's statements) and private physician's reports reflecting the history provided by the Veteran regarding in-service incurrence or aggravation and continuity of symptomology.  

A clear rationale for any opinion offered should be provided.  Where possible, reasoned medical explanations connecting conclusions with supporting data are specifically requested.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





